                               Case 2:18-cv-02133-MWF-MRW Document 77 Filed 11/15/19 Page 1 of 2 Page ID #:1263



                                     1 BALLARD SPAHR LLP
                                       Scott S. Humphreys (SBN 298021)
                                     2 humphreyss@ballardspahr.com
                                     3 2029 Century Park East, Suite 800
                                       Los Angeles, CA 90067
                                     4 Telephone: 424.204.4400
                                       Facsimile: 424.204.4350
                                     5
                                       Neal Walters (Pro Hac Vice)
                                     6 waltersn@ballardspahr.com
                                     7 210 Lake Drive East, Suite 200
                                       Cherry Hill, NJ 08002
                                     8 Telephone: 856.761.3438
                                       Facsimile: 856.761.1020
                                     9
                                    10 Attorneys for Defendant,
                                       SUBARU OF AMERICA, INC.
                                    11
                                    12
2029 Century Park East, Suite 800




                                                            UNITED STATES DISTRICT COURT
  Los Angeles, CA 90067-2909
    Telephone: 424.204.4400




                                    13
       Ballard Spahr LLP




                                                          CENTRAL DISTRICT OF CALIFORNIA
                                    14
                                    15 ALPHA GRP, INC. d/b/a RED BULL         )    Case No. 2:18-CV-02133-MWF-MRW
                                                                              )
                                    16 GLOBAL RALLYCROSS, a Delaware          )
                                       Corporation,                           )    SUBARU’S REQUEST TO AMEND
                                    17                                        )    SCHEDULING ORDER RE:
                                                                              )    REBUTTAL EXPERT
                                    18             Plaintiff,                 )    DISCLOSURES
                                                                              )
                                    19       v.                               )
                                                                              )    Action Filed:     March 14, 2018
                                    20                                        )
                                       SUBARU OF AMERICA, INC.,                    Pretrial Conf.:   June 1, 2020
                                                                              )    Trial Date:       July 14, 2020
                                    21 a New Jersey Corporation,              )
                                                                              )
                                    22                                        )
                                                   Defendant.                 )
                                    23                                        )
                                                                              )
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                               1
                                           SUBARU’S REQUEST TO AMEND SCHEDULING ORDER RE: REBUTTAL EXPERT DISCLOSURES
                               Case 2:18-cv-02133-MWF-MRW Document 77 Filed 11/15/19 Page 2 of 2 Page ID #:1264



                                     1            Subaru of America, Inc. (“Subaru”) respectfully requests that the Court
                                     2 amend the Scheduling Order (Dkt. 73) to provide that rebuttal expert disclosures
                                     3 shall not be due until at least 30 days after a ruling on Subaru’s pending ex parte
                                     4 application to strike plaintiff’s expert report on damages. (Dkt. 74.)
                                     5            Today, this Court granted Plaintiff until Friday, November 22 to file its
                                     6 opposition to the ex parte. (Dkt. 76.) Subaru appreciates that the issues raised in
                                     7 the ex parte are of critical importance, and would not have opposed the request for
                                                                                         1
                                     8 an extension as a matter of professional courtesy. Nonetheless, Subaru had to
                                     9 seek relief ex parte because it could not allow itself to be prejudiced as a result of
                                    10 Plaintiff’s failure to comply with Rule 26 in the first instance.
                                    11            As things stand now, the deadline to serve rebuttal expert disclosures is
                                                   2
                                    12 December 10. Subaru will be irreparably prejudiced if required to engage
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909
    Telephone: 424.204.4400




                                    13 experts who will be forced to guess at the grounds for the opinions set forth in
       Ballard Spahr LLP




                                    14 Plaintiff’s expert’s deficient damages report while the ex parte is pending.
                                    15 Without waiver of its request that the damages report be stricken in its entirety,
                                    16 to mitigate further prejudice, Subaru respectfully requests that the Court order that
                                    17 Subaru shall have, at a minimum, 30 days after a ruling on the ex parte to serve
                                    18 any expert rebuttal disclosures.
                                    19 Dated: November 15, 2019                           Respectfully submitted:
                                    20                                                    BALLARD SPAHR LLP
                                    21                                                         /s/ Scott S. Humphreys                .
                                    22                                                    Attorneys for Defendant,
                                                                                          Subaru of America, Inc.
                                    23
                                    24   1
                                             When counsel met and conferred on Tuesday, November 12, Plaintiff’s counsel did not identify
                                    25 any time constraints or conflict with Ninth Circuit briefing, and did not subsequently request any
                                         extension prior to filing its response to the ex parte.
                                    26   2
                                            The Scheduling Order set an initial expert disclosure deadline of November 6, 2019, and rebuttal
                                    27   deadline of December 6, 2019 (Dkt. 73). Alpha requested, and Subaru agreed, to extend the deadline
                                         for Alpha to serve its expert report until Friday, November 8, with Subaru’s rebuttal reports being
                                    28   due Tuesday, December 10, 2019.
                                                                                               2
                                               SUBARU’S REQUEST TO AMEND SCHEDULING ORDER RE: REBUTTAL EXPERT DISCLOSURES
